                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


MYA HILL-SMITH                                                                    PLAINTIFF


vs.                                No. 5:20-cv-5051-TLB


SILVER DOLLAR CABARET, INC.,
PLATINUM CABERET, LLC, and
ANTHONY K. CATROPPA                                                             DEFENDANTS


            PLAINTIFF’S MOTION FOR COSTS AND ATTORNEYS’ FEES


      COMES NOW Plaintiff Mya Hill-Smith (“Plaintiff”), by and through her attorneys

Steve Rauls and Josh Sanford of the Sanford Law Firm, PLLC, and for her Motion for

Costs and Attorneys’ Fees states as follows:

      1.     On July 8, 2020, this Court entered its Judgment against Defendants

Silver Dollar Cabaret, LLC, Platinum Cabaret, LLC, and Anthony K. Catroppa

(collectively “Defendants”), holding each Defendant jointly and severally liable for

Plaintiff’s award of $3,672.00 in unpaid wages and an equal amount in liquidated

damages, as well as Plaintiff’s award of attorney’s fees in the amount of $14,056.99 and

$300.00 in costs.

      2.     Plaintiff now seeks the limited attorney’s fees and costs she incurred for

requesting and receiving confirmation of her arbitration award.

      3.     As explained in the briefing, a reasonable fee is the product of attorney

hours and the market rate of the attorneys. The Eighth Circuit has not asked this Court

to interpose its own opinion about what hourly rates for attorneys should be, but instead


                                            Page 1 of 4
                        Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                             U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                        Plaintiff’s Motion for Costs and Attorneys’ Fees
has directed the district courts to determine, as best they can, what the market is saying

is the reasonable hourly rate for attorneys.

       4.     The FLSA requires that in an action for unpaid minimum wages under the

Act, the Court “shall, in addition to any judgment awarded to the plaintiff or plaintiffs,

allow a reasonable attorney's fee to be paid by the defendant, and costs of the action.”

29 U.S.C. § 216(b).

       5.     Similarly, the AMWA provides that a court may award costs and

reasonable attorneys’ fees against “[a]ny employer who pays any employee less than

the minimum wages, including overtime compensation . . . to which the employee is

entitled under or by virtue of [the AMWA].” Ark. Code Ann. § 11-4-218(a).

       6.     As shown on the Billing Spreadsheet attached hereto as Exhibit 1, Plaintiff

incurred $3,786.00 in attorneys’ fees through July 22, 2020, to successfully receive

confirmation of her arbitration award. Plaintiff categorized and sorted billing by attorney

(Exhibit 3) and category of work (Exhibit 4) for the Court’s convenience in reviewing this

request.

       7.     Further, Plaintiff’s counsel reviewed and edited the billing for charges that

might have been considered as excessive, redundant, or otherwise unnecessary or

appropriate for reduction. Through the exercise of billing judgment, Plaintiff’s counsel

identified $547.00 in fees that Plaintiff has chosen to exclude from the total amount

requested in this fee petition.

       8.     After subtracting the fees described above, Plaintiff is requesting an award

of $3,239.00 in attorneys’ fees, a reduction from the actual billing amount of 13%.




                                              Page 2 of 4
                          Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                               U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                          Plaintiff’s Motion for Costs and Attorneys’ Fees
       9.       As shown in detail on Plaintiff’s Costs Invoice (Exhibit 5), Plaintiff also

incurred $685.00 in costs other than attorneys’ fees during litigation. Plaintiff is entitled

to these costs under the FLSA, 29 U.S.C. § 216(b), and under Rule 54(d).

       10.      Accordingly, Plaintiff requests a total award of costs and attorneys’ fees in

the amount of $3,924.00.

       11.      In support of this Motion, Plaintiff attaches hereto and incorporates herein

the following exhibits:

             Ex. 1     Billing Entries Spreadsheet Sorted by Date;
             Ex. 2     Declaration of Attorney Josh Sanford;
             Ex. 3     Spreadsheet of Billing Entries Sorted by Attorney;
             Ex. 4     Spreadsheet of Billing Entries Sorted by Category;
             Ex. 5     Costs Invoice; and

       12.      This Motion is supported by a contemporaneous Memorandum Brief.

       WHEREFORE, Plaintiff respectfully requests that her Motion for Costs and

Attorneys’ Fees be granted in its entirety, that the Court award Plaintiff fees and costs in

the amount of $3,924.00 and for all other just and equitable relief to which Plaintiff may

be entitled.




                                               Page 3 of 4
                           Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
                                U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
                           Plaintiff’s Motion for Costs and Attorneys’ Fees
                               Respectfully submitted,

                               PLAINTIFF MYA HILL-SMITH

                               SANFORD LAW FIRM, PLLC
                               ONE FINANCIAL CENTER
                               650 SOUTH SHACKLEFORD, SUITE 411
                               LITTLE ROCK, ARKANSAS 72211
                               TELEPHONE: (501) 221-0088
                               FACSIMILE: (888) 787-2040

                               Steve Rauls
                               Ark Bar No. 2011170
                               steve@sanfordlawfirm.com

                               Josh Sanford
                               Ark. Bar No. 2001037
                               josh@sanfordlawfirm.com




                    Page 4 of 4
Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al.
     U.S.D.C. (W.D. Ark.) 5:20-cv-5051-TLB
Plaintiff’s Motion for Costs and Attorneys’ Fees
